In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00271-CV

BLUESTONE NATURAL RESOURCES II,            §    On Appeal from the 355th District
LLC, Appellant                                  Court

V.

WALKER MURRAY RANDLE; STETSON
MASSEY, JR.; JO ANN RANDLE MASSEY;         §    of Hood County (C2016258)
SUNDANCE MINERALS, LP; DEBORAH
LOU MARSHALL SCHERER; MARSHALL
SCHERER RANCH, LP; SHERRY E.
MARSHALL POMYKAL; MARSHALL
POMYKAL RANCH, LP; ARDIS ELAINE
MARSHALL; NANCY PUTTEET FISH;              §    April 18, 2018
GARY M. PUTTEET; JAMES CALHOUN
LANGDON, JR.; SANDRA WILSON
LANGDON; JOSEPH STEADMAN
LANGDON; AND KAREN RAE
LANGDON, Appellees                         §    Opinion by Justice Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
       It is further ordered that Appellant BlueStone Natural Resources II, LLC shall

pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel